DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claim 2 in the reply filed on 11/08/2022 is acknowledged.
There are no arguments presented directed towards the groups being 1) patentably distinct or indistinct or 2) a search burden related to the claimed inventions.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low refractive index” in claim 4 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination, it is interpreted the metal fluoride has some refractive index.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires that the air is a layer of air but the support layer that the air is apart of is already set forth as being a layer in claim 2, from which claim 3 depends, and therefore it is not clear how, or if at all, claim 3 further limits the claimed invention. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cahan (US 2017/0333580), in view of Dobrinsky (US 2016/007458), in view of Asano (US 2018/0099061) as evidenced by Shannon (NPL 2002)
	Regarding claim 2, Cahan (US 2017/0333580) teaches a method of reducing contamination on a self-sanitizing surface structure (Title, Abstract), the method comprising: selecting a wavelength of UV light and a light injection angle; selecting a material for a propagating layer and material for a support layer; assembling the self-sanitizing surface structure from the selected materials (Claim 11 shows a method of using; the prior art discloses the assembled device and thus the steps of selecting and assembling are inherently met),  the support layer (Figures 6a-7 handle; Paragraph [0037]); the waveguide being configured to selectively refract some of0 the flux of an ultraviolet (UV) light injected into the propagating layer, the selective refraction occurring when a residue is on the first transverse side and at an interface between the first transverse side and the residue (Paragraph [0031]). Cahan appears to be silent with regards to the support layer comprising one or more spacers between the propagating layer and a substrate wherein air is surrounding the one or more spacers, and the light injection angle being such that about 0.01% to about 25% of the flux of UV light being selectively refracted.
	Dobrinsky (US 2016/007458) teaches a diffusive light illuminator for use as part of a disinfection system using ultraviolet light (Abstract) that comprises a support layer with a plurality of spacers (Fig. 4 pillars 24F; Paragraph [0033]) surrounded by air (Fig. 4 Layer 22F including a gas, that can be air; [Paragraph [0032]) beneath a propagating layer (Fig. 4 layer 22D) and above a substrate (Fig. 4 surface 14A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include plurality of spacers surrounded by air between the propagating layer and the surface to be sterilized, for example the door handle in Cahan, as taught by Dobrinsky in the self-sterilizing surface structure taught by Cahan to arrive at the claimed invention. One would have been motivated to do so to reduce undesired leakage, and the combination of familiar prior art elements according to known methods to arrive at the predictable result of an improved self-sterilizing surface is prime facie obviousness. See MPEP 2143(I)(A) for more details.
	Further regarding the limitation that the waveguide is configured to selectively refract about 0.01% to about 25% of the flux of a UV light: Asano (US 2018/0099061) teaches a reflection member comprising a layer that is fabricated from magnesium fluoride having high ultraviolet light reflectivity, and as evidenced by Shannon (NPL 2002, Table 1 MGF2) (NPL attached in Parent File wrapper) having a refractive index of 1.38, which is lower than that of the propagating layer, to prevent the undesired elution of UV light (Figure 4 second reflection member 36; Paragraphs [0033] and [0042]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the spacers taught by Cahan in view of Dobrinsky from magnesium fluoride with a refractive index of 1.38 as taught by Asano and evidenced by Shannon to arrive at the claimed invention. One would have been motivated to do so to prevent undesired elution of UV-light away from the surface to be sterilized. Furthermore, the combination of familiar prior art elements according to known methods to arrive at the predictable result of an improved self-sterilizing surface is prime facie obviousness. See MPEP 2143(I)(A) for more details. It is herein asserted by The Examiner that because all of the structural limitations of the claimed invention are met and the prior art sterilizing surface operates in the same fashion as the claimed invention, the process of using the self-sterilizing surface of Cahan in view of Dobrinsky in view of Asano would necessarily selectively refract the claimed range of about 0.01% to about 25% of the flux of UV light. The burden is shifted to The Applicant to provide evidence to the contrary.  
	Regarding claim 3, Cahain in view of Dobrinsky in view of Asano further teaches the air is a layer of air ([Paragraph [0032] of Dobrinsky).
	Regarding claim 4, Asano further teaches the spacers comprise a metal fluoride having a low refractive index (see the rejection of claim 2 above).
	Regarding claim 5, Asano (US 2018/0099061) further teaches an optical mirror (Figure 3 first reflection member 34) on a terminating longitudinal side of the propagating layer that reflects light back into the light guide 20 to prevent leakage and to ensure efficient usage of the UV light (Figure 3, Paragraphs [0033] and [0040])). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the reflection member 34 taught by Asano on a terminating longitudinal side of the propagating layer taught by Cahan in view of Dobrinsky to arrive at the claimed invention. One would have been motivated to do so to prevent undesired elution of UV-light away from the surface to be sterilized and to ensure efficient usage of the UV light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./Examiner, Art Unit 1799                                                                                                                                                                                                        
/SEAN E CONLEY/Primary Examiner, Art Unit 1799